


110 HR 7143 IH: Food Safety Modernization Act of

U.S. House of Representatives
2008-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7143
		IN THE HOUSE OF REPRESENTATIVES
		
			September 26, 2008
			Ms. DeLauro
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To establish the Food Safety Administration within the
		  Department of Health and Human Services to protect the public health by
		  preventing food-borne illness, ensuring the safety of food, improving research
		  on contaminants leading to food-borne illness, and improving security of food
		  from intentional contamination, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Food Safety Modernization Act of
			 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings; purposes.
					Sec. 3. Definitions.
					Title I—ESTABLISHMENT OF THE FOOD SAFETY
				ADMINISTRATION
					Sec. 101. Establishment of the food safety
				administration.
					Sec. 102. Consolidation of food safety functions.
					Sec. 103. Additional duties of the administration.
					Title II—ADMINISTRATION OF FOOD SAFETY PROGRAM
					Sec. 201. Administration of national program.
					Sec. 202. Registration of food establishments and foreign food
				establishments.
					Sec. 203. Preventive process controls to reduce adulteration of
				food.
					Sec. 204. Performance standards for contaminants in
				food.
					Sec. 205. Inspections of food establishments.
					Sec. 206. Food production facilities.
					Sec. 207. Federal and State cooperation.
					Sec. 208. Imports.
					Sec. 209. Resource plan.
					Sec. 210. Traceback requirements.
					Sec. 211. Accredited laboratories.
					Title III—RESEARCH AND EDUCATION
					Sec. 301. Public health assessment system.
					Sec. 302. Public education and advisory system.
					Sec. 303. Research.
					Title IV—ENFORCEMENT
					Sec. 401. Prohibited acts.
					Sec. 402. Food detention, seizure, and
				condemnation.
					Sec. 403. Notification and recall.
					Sec. 404. Injunction proceedings.
					Sec. 405. Civil and criminal penalties.
					Sec. 406. Presumption.
					Sec. 407. Whistleblower protection.
					Sec. 408. Administration and enforcement.
					Sec. 409. Citizen civil actions.
					Title V—IMPLEMENTATION
					Sec. 501. Reorganization plan.
					Sec. 502. Transitional authorities.
					Sec. 503. Savings provisions.
					Sec. 504. Conforming amendments.
					Sec. 505. Additional technical and conforming
				amendments.
					Sec. 506. Regulations.
					Sec. 507. Authorization of appropriations.
					Sec. 508. Limitation on authorization of
				appropriations.
				
			2.Findings;
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)the safety of the
			 food supply of the United States is vital to the public health, to public
			 confidence in the food supply, and to the success of the food sector of the
			 Nation’s economy;
				(2)lapses in the
			 protection of the food supply and loss of public confidence in food safety are
			 damaging to consumers and the food industry, and place a burden on interstate
			 commerce and international trade;
				(3)recent ongoing
			 events demonstrate that the food safety program at the Food and Drug
			 Administration is not effective in controlling hazards in food coming from
			 farms and factories in the United States and food and food ingredients coming
			 from foreign countries, and these events have adversely affected consumer
			 confidence;
				(4)the safety and
			 security of the food supply require a systemwide approach to prevent food-borne
			 illness involving the integrated efforts of Federal, State and local agencies;
			 a thorough, broad-based, and coordinated approach to basic and applied science;
			 and intensive, effective, and efficient management of the Nation’s food safety
			 program;
				(5)the task of
			 preserving the safety of the food supply of the United States faces tremendous
			 pressures with regard to—
					(A)emerging pathogens
			 and other contaminants and the ability to detect all forms of
			 contamination;
					(B)the threat of
			 intentional contamination of the food supply;
					(C)a growing number of
			 people at high risk for food-borne illnesses, including an increasing
			 population of aging and immune-compromised consumers, together with infants and
			 children;
					(D)an increasing volume
			 of imported food, without adequate monitoring, inspection, and systems for
			 prevention of food safety problems; and
					(E)maintenance of
			 rigorous inspection of the domestic food processing and food service
			 industries;
					(6)Federal food
			 safety standard setting, inspection, enforcement, and research efforts should
			 be based on the best available science and public health considerations, and
			 food safety resources should be systematically deployed in ways that most
			 effectively prevent food-borne illness;
				(7)the Food and Drug
			 Administration, an agency within the Department of Health and Human Services,
			 has regulatory jurisdiction over the safety and labeling of 80 percent of the
			 American food supply, encompassing all foods except meat, poultry, and egg
			 products, as well as drugs, medical devices, and biologics;
				(8)rapid
			 technological advance and the expansion and globalization of industries in all
			 areas of Food and Drug Administration jurisdiction present challenges and
			 require leadership beyond the capacity of any one agency or agency head to
			 provide;
				(9)in
			 the food safety area, the Food and Drug Administration implements provisions of
			 the Federal Food, Drug, and Cosmetic Act that are 70 years old and that
			 antiquated law limits the Food and Drug Administration’s role largely to
			 reacting to and correcting food safety problems after they occur, rather than
			 working with the food industry to systematically prevent problems;
				(10)the Food and Drug
			 Administration’s effectiveness is further impaired by fragmentation of
			 leadership and management within the Administration, as major food safety
			 responsibilities are dispersed across the Administration’s Center for Food
			 Safety and Applied Nutrition, Center for Veterinary Medicine, and Office of
			 Regulatory Affairs;
				(11)there is no
			 official with the full-time responsibility and budget authority for food safety
			 at the Food and Drug Administration and food safety competes unsuccessfully
			 with the drug and medical device programs for senior agency management
			 attention and resources; and
				(12)improving Federal
			 oversight of food safety requires a modern food safety mandate, clear
			 authorities, and a dedicated official within the Department of Health and Human
			 Services with budget authority to manage an integrated organizational structure
			 and report directly to the Secretary.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to establish an
			 agency within the Department of Health and Human Services to be known as the
			 Food Safety Administration to—
					(A)regulate food
			 safety and labeling to strengthen the protection of the public health;
					(B)ensure that food
			 establishments fulfill their responsibility to process, store, hold, and
			 transport food in a manner that protects the public health of all people in the
			 United States;
					(C)lead an
			 integrated, systemwide approach to food safety and to make more effective and
			 efficient use of resources to prevent food-borne illness;
					(D)provide a single
			 focal point within the Department of Health and Human Services for food safety
			 leadership, both nationally and internationally; and
					(E)provide an
			 integrated food safety research capability, utilizing internally generated,
			 scientifically and statistically valid studies, in cooperation with academic
			 institutions and other scientific entities of the Federal and State
			 governments;
					(2)to transfer to the
			 Food Safety Administration the food safety, labeling, inspection, and
			 enforcement functions that, as of the day before the date of the enactment of
			 this Act, are performed by various components of the Food and Drug
			 Administration and the National Oceanic and Atmospheric Administration;
				(3)to modernize and
			 strengthen the Federal food safety law to ensure more effective application and
			 efficient management of the laws for the protection and improvement of public
			 health; and
				(4)to
			 establish that food establishments have responsibility to ensure that all
			 stages of production, processing, and distribution of their products or
			 products under their control satisfy the requirements of this law.
				3.DefinitionsIn this Act:
			(1)AdministrationThe
			 term Administration means the Food Safety Administration
			 established under section 101(a)(1).
			(2)AdministratorThe
			 term Administrator means the Administrator of Food Safety
			 appointed under section 101(a)(2).
			(3)Adulterated
				(A)In
			 generalThe term adulterated has the meaning given
			 that term in section 402 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 342).
				(B)InclusionThe
			 term adulterated includes bearing or containing a contaminant that
			 causes illness or death among sensitive populations.
				(4)AgencyThe
			 term agency has the meaning given that term in section 551 of
			 title 5, United States Code.
			(5)Category 1 food
			 establishmentThe term category 1 food establishment
			 means a food establishment (other than a seafood processing establishment) that
			 slaughters, for the purpose of producing food, animals that are not subject to
			 inspection under the Federal Meat Inspection Act or poultry that are not
			 subject to inspection under the Poultry Products Inspection Act.
			(6)Category 2 food
			 establishmentThe term
			 category 2 food establishment means a seafood processing
			 establishment or other food establishment (other than a category 1
			 establishment) not subject to inspection under the Federal Meat Inspection Act,
			 the Poultry Products Inspection Act, or the Egg Products Inspection Act, that
			 processes raw seafood or other raw animal products, whether fresh or frozen, or
			 other products that the Administrator determines by regulation to pose a
			 significant risk of hazardous contamination.
			(7)Category 3 food
			 establishmentThe term category 3 food establishment
			 means a food establishment (other than a category 1 or category 2
			 establishment) that processes cooked, pasteurized, or otherwise ready-to-eat
			 seafood or other animal products, fresh produce in ready-to-eat raw form, or
			 other products that pose a risk of hazardous contamination.
			(8)Category 4 food
			 establishmentThe term category 4 food establishment
			 means a food establishment that processes all other categories of food products
			 not described in paragraphs (5) through (7).
			(9)Category 5 food
			 establishmentThe term category 5 food establishment
			 means a food establishment that stores, holds, or transports food products
			 prior to delivery for retail sale.
			(10)ContaminantThe
			 term contaminant includes a bacterium, chemical, natural toxin or
			 manufactured toxicant, virus, parasite, prion, physical hazard, or other human
			 pathogen that when found on or in food can cause human illness, injury, or
			 death.
			(11)Hazardous
			 contaminationThe term hazardous contamination
			 refers to the presence of a contaminant in food at levels that pose a risk of
			 human illness, injury, or death or are capable of reaching levels that pose
			 such risk during the shelf life of the product.
			(12)FoodThe term food means a product
			 intended to be used for food or drink for a human or an animal and components
			 thereof.
			(13)Food
			 establishment
				(A)In
			 generalThe term food establishment means a
			 slaughterhouse (except those regulated under the Federal Meat Inspection Act or
			 the Poultry Products Inspection Act), factory, warehouse, or facility owned or
			 operated by a person located in any State that processes food or a facility
			 that holds, stores, or transports food or food ingredients.
				(B)ExclusionsFor
			 the purposes of registration, the term food establishment does not
			 include a food production facility as defined in paragraph (14), restaurant,
			 other retail food establishment, nonprofit food establishment in which food is
			 prepared for or served directly to the consumer, or fishing vessel (other than
			 a fishing vessel engaged in processing, as that term is defined in section
			 123.3 of title 21, Code of Federal Regulations).
				(14)Food production
			 facilityThe term food production facility means any
			 farm, ranch, orchard, vineyard, aquaculture facility, or confined
			 animal-feeding operation.
			(15)Food safety
			 lawThe term food safety law means—
				(A)the provisions of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) related to and
			 requiring the safety, quality, nutritional composition, labeling, and
			 inspection of food, infant formulas, food additives, pesticide residues, and
			 other substances present in food under that Act;
				(B)the provisions of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et 11 seq.) and of any
			 other Act that are administered by the Center for Veterinary Medicine of the
			 Food and Drug Administration;
				(C)the provisions of
			 the Public Health Service Act that relate in any way to surveying, containing,
			 or preventing food-borne illness; and
				(D)the provisions of
			 this Act.
				(16)Foreign food
			 establishmentThe term foreign food establishment
			 means any category 1 through 5 food establishment or food production facility
			 located outside the United States that processes or produces food or food
			 ingredients for consumption in the United States.
			(17)Interstate
			 commerceThe term interstate commerce has the
			 meaning given that term in section 201(b) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 321(b)).
			(18)MisbrandedThe
			 term misbranded has the meaning given that term in section 403 of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343).
			(19)ProcessThe
			 term process or processing means the commercial
			 slaughter, packing, preparation, or manufacture of food.
			(20)StateThe
			 term State means—
				(A)a State;
				(B)the District of
			 Columbia;
				(C)the Commonwealth
			 of Puerto Rico; and
				(D)any other territory
			 or possession of the United States.
				IESTABLISHMENT OF
			 THE FOOD SAFETY ADMINISTRATION
			101.Establishment
			 of the food safety administration
				(a)Establishment
					(1)In
			 generalThere is established in the Department of Health and
			 Human Services an agency to be known as the Food Safety
			 Administration.
					(2)Head of the
			 administrationThe Administration shall be headed by the
			 Administrator of Food Safety, who shall be appointed by the President, by and
			 with the advice and consent of the Senate, for a term of 5 years, and who may
			 be reappointed.
					(3)DelegationAll
			 the authorities and responsibilities assigned to the Secretary of Health and
			 Human Services in the food safety law are hereby assigned to the
			 Administrator.
					(b)Duties of
			 AdministratorThe Administrator shall—
					(1)administer and
			 enforce the food safety law;
					(2)serve as the food
			 safety leader within the Department of Health and Human Services and
			 coordinator of all Department activities related to ensuring the safety,
			 quality, and proper labeling of the food supply;
					(3)represent the
			 United States in international food safety bodies and discussions;
					(4)promulgate
			 regulations to ensure the safety and security of the food supply from all forms
			 of contamination, including intentional contamination; and
					(5)oversee within the
			 Department of Health and Human Services—
						(A)all activities related to foodborne illness
			 surveillance and investigation of foodborne illness outbreaks;
						(B)implementation of
			 food safety inspection, enforcement, and research efforts to protect the public
			 health;
						(C)development of
			 consistent and science-based standards for safe food;
						(D)coordination and
			 prioritization of food safety research and education programs with other
			 Federal agencies;
						(E)prioritization of
			 food safety efforts and deployment of food safety resources to achieve the
			 greatest possible benefit in reducing food-borne illness;
						(F)coordination of
			 the response to food-borne illness outbreaks with other Federal and State
			 agencies; and
						(G)integration of food
			 safety activities with State and local agencies.
						102.Consolidation
			 of food safety functions
				(a)Transfer of
			 Functions and ResourcesFor each component of the Department of
			 Health and Human Services or the Department of Commerce specified in subsection
			 (b), there are transferred to the Administration all functions, personnel, and
			 assets (including facilities and financial resources) of those components as of
			 the day before the date of the enactment of this Act (including all related
			 functions of any officer or employee of the component) that relate to
			 administration or enforcement of the food safety law, as determined by the
			 President.
				(b)Transferred
			 Functions and ResourcesThe components referred to in subsection
			 (a) are—
					(1)the Center for
			 Food Safety and Applied Nutrition of the Food and Drug Administration;
					(2)the Center for
			 Veterinary Medicine of the Food and Drug Administration;
					(3)the National
			 Center for Toxicological Research of the Food and Drug Administration;
					(4)the personnel and
			 assets of the Office of Regulatory Affairs of the Food and Drug Administration
			 used to administer and conduct inspections of food establishments and imports
			 and conduct laboratory analyses and other investigations relating to food
			 safety;
					(5)the personnel and
			 assets of the Office of the Commissioner of Food and Drugs used to
			 support—
						(A)the Center for Food
			 Safety and Applied Nutrition;
						(B)the Center for
			 Veterinary Medicine;
						(C)the National
			 Center for Toxicological Research; and
						(D)the personnel and
			 assets of the Office of Regulatory Affairs described in paragraph (4);
			 and
						(6)the personnel and
			 assets of the National Marine Fisheries Service of the National Oceanic and
			 Atmospheric Administration of the Department of Commerce used to administer the
			 seafood inspection program.
					(c)Renaming and
			 reservation of agency identityThe Food and Drug Administration
			 in the Department of Health and Human Services is hereby renamed the Federal
			 Drug and Device Administration and may be referred to as
			 FDA.
				(d)Sharing of
			 facilities and resourcesThe Food Safety Administration and the
			 Federal Drug and Device Administration shall enter into such agreements
			 concerning the sharing of facilities and other resources as may be appropriate
			 to make efficient use of such facilities and resources and achieve their
			 respective missions.
				103.Additional
			 duties of the administration
				(a)Officers and
			 EmployeesThe Administrator may—
					(1)appoint officers
			 and employees for the Administration in accordance with the provisions of title
			 5, United States Code, relating to appointment in the competitive service;
			 and
					(2)fix the
			 compensation of those officers and employees in accordance with chapter 51 and
			 with subchapter III of chapter 53 of that title, relating to classification and
			 General Schedule pay rates.
					(b)Experts and
			 ConsultantsThe Administrator may—
					(1)procure the
			 services of temporary or intermittent experts and consultants as authorized by
			 section 3109 of title 5, United States Code; and
					(2)pay in connection
			 with those services the travel expenses of the experts and consultants,
			 including transportation and per diem in lieu of subsistence while away from
			 the homes or regular places of business of the individuals, as authorized by
			 section 5703 of that title.
					(c)Bureaus,
			 Offices, and DivisionsThe Administrator may establish within the
			 Administration such bureaus, offices, and divisions as the Administrator
			 determines are necessary to perform the duties of the Administrator.
				(d)Advisory
			 committees
					(1)In
			 generalThe Administrator shall establish advisory committees
			 that consist of representatives of scientific expert bodies, academics,
			 industry specialists, and consumers.
					(2)DutiesThe
			 duties of an advisory committee established under paragraph (1) may include
			 developing recommendations with respect to the development of new processes,
			 research, communications, performance standards, and inspection.
					IIADMINISTRATION OF
			 FOOD SAFETY PROGRAM
			201.Administration
			 of national program
				(a)In
			 generalThe Administrator shall—
					(1)develop,
			 administer, and annually update a national food safety program (referred to in
			 this section as the program) to protect public health;
			 and
					(2)ensure that
			 persons who produce, process, or distribute food meet their responsibility to
			 prevent or minimize food safety hazards related to their products.
					(b)Comprehensive
			 analysisThe program shall be based on a comprehensive analysis
			 of the hazards associated with different food and with the processing of
			 different food, including the identification and evaluation of—
					(1)the severity of
			 the potential health risks;
					(2)the sources of
			 potentially hazardous contamination or practices extending from the farm or
			 ranch to the consumer that may increase the risk of food-borne illness;
					(3)the potential for
			 persistence, multiplication, or concentration of naturally occurring or added
			 contaminants in food;
					(4)the potential for
			 hazardous contamination to have cumulative toxic effects, multigenerational
			 effects, or effects on specific categories of consumers;
					(5)opportunities
			 across the food production, processing, distribution, and retail system to
			 reduce potential health risks; and
					(6)opportunities for
			 intentional contamination of food or food ingredients.
					(c)Program
			 elementsIn carrying out the program, the Administrator
			 shall—
					(1)adopt and implement
			 a national system for the registration of food establishments and foreign food
			 establishments, as provided in section 202 of this Act;
					(2)adopt and
			 implement a national system for regular unannounced inspection of food
			 establishments;
					(3)require and
			 enforce the adoption of preventive process controls in food establishments,
			 based on the best available scientific and public health considerations and
			 best available technologies;
					(4)establish and
			 enforce science-based standards for—
						(A)potentially
			 hazardous substances that may contaminate food; and
						(B)safety and
			 sanitation in the processing and handling of food;
						(5)implement a
			 statistically valid sampling program with the stringency and frequency to
			 independently monitor that industry programs and procedures that prevent food
			 contamination are effective on an ongoing basis and that food meets the
			 standards established under this Act;
					(6)implement
			 appropriate surveillance procedures and requirements to ensure the safety and
			 security of imported food;
					(7)coordinate with
			 other agencies and State or local governments in carrying out inspection,
			 enforcement, research, and monitoring;
					(8)implement a
			 national system to identify the food products posing the greatest public health
			 risk and to analyze the effectiveness of existing food safety programs, in
			 conjunction with the Centers for Disease Control and Prevention and other
			 Federal agencies;
					(9)develop public
			 education, risk communication, and advisory programs;
					(10)implement an
			 applied research program to further the purposes of this Act;
					(11)coordinate and
			 prioritize food safety research and educational programs with other Federal
			 agencies and with State and local governments; and
					(12)provide technical assistance to farmers and
			 food establishments that are small business concerns (meeting the requirements
			 of section 3(a) of the Small Business Act and the regulations promulgated
			 thereunder) to assist with compliance with the requirements of this Act.
					202.Registration of
			 food establishments and foreign food establishments
				(a)In
			 generalAny food establishment or foreign food establishment
			 engaged in manufacturing, processing, packing, or holding food for consumption
			 in the United States shall register annually with the Administrator.
				(b)Registration
			 requirements
					(1)In
			 generalTo be registered under subsection (a), a food
			 establishment shall submit a registration or reregistration to the
			 Administrator.
					(2)RegistrationRegistration
			 under this section shall begin within 90 days of the enactment of this Act.
			 Each such registration shall be submitted to the Secretary through an
			 electronic portal and shall contain such information as the Secretary, by
			 guidance, determines to be appropriate. Such registration shall contain the
			 following information:
						(A)The name, address,
			 and emergency contact information of each domestic food establishment or
			 foreign food establishment that the registrant owns or operates under this Act
			 and all trade names under which the registrant conducts business in the United
			 States relating to food.
						(B)The primary
			 purpose and business activity of each domestic food establishment or foreign
			 food establishment, including the dates of operation if the domestic food
			 establishment or foreign food establishment is seasonal.
						(C)The types of food processed or sold at each
			 domestic food establishment or, for foreign food establishments selling food
			 for consumption in the United States, the specific food categories of that food
			 as listed under section 170.3(n) of title 21, Code of Federal Regulations, or
			 such other categories as the Administrator may designate in guidance, action
			 level, or regulations for evaluating potential threats to food
			 protection.
						(D)The name, address,
			 and 24-hour emergency contact information of the United States distribution
			 agent for each domestic food establishment or foreign food establishment, who
			 shall maintain information on the distribution of food, including lot
			 information, and wholesaler and retailer distribution.
						(E)An assurance that
			 the registrant will notify the Administrator of any change in the products,
			 function, or legal status of the domestic food establishment or foreign food
			 establishment (including cessation of business activities) not later than 30
			 days after such change.
						(3)ProcedureUpon
			 receipt of a completed registration described in paragraph (1), the
			 Administrator shall notify the registrant of the receipt of the registration,
			 designate each establishment as a category 1, 2, 3, 4, or 5 food establishment,
			 and assign a registration number to each domestic food establishment and
			 foreign food establishment.
					(4)ListThe
			 Administrator shall annually compile a list of domestic food establishments and
			 a list of foreign food establishments that are registered under this section.
			 The Administrator may establish the manner of and any fees required for
			 reregistration and any circumstances by which either such list may be shared
			 with other governmental authorities. The Administrator may remove from either
			 such list the name of any establishment that fails to reregister, and such
			 delisting shall be treated as a suspension.
					(5)Disclosure
			 exemptionThe disclosure requirements under section 552 of title
			 5, United States Code, shall not apply to—
						(A)the list compiled
			 under paragraph (4); and
						(B)information derived
			 from the list under paragraph (4), to the extent that it discloses the identity
			 or location of a specific person.
						(6)Suspension of
			 registration
						(A)In
			 generalThe Administrator may suspend the registration of a
			 domestic food establishment or foreign food establishment, including the
			 facility of an importer, for violation of a food safety law that is either
			 repeated or could result in serious adverse health consequences or death to
			 humans or animals.
						(B)Notice and
			 opportunity for hearingThe Administrator shall provide notice of
			 an intent to suspend the registration of an establishment under this paragraph
			 to a registrant and provide the registrant with an opportunity for an
			 administrative hearing within 3 days. The Administrator may issue a written
			 order of suspension following the hearing, if the Administrator finds that a
			 violation described in subparagraph (A) has occurred.
						(C)Judicial
			 reviewThe issuance of an order of suspension under subparagraph
			 (B) shall be considered to be a final agency action subject to judicial review
			 in accordance with the provisions of chapter 7 of title 5, United States
			 Code.
						(7)ReinstatementA
			 registration that is suspended under this section may be reinstated based on a
			 showing that adequate process controls have been instituted that would prevent
			 future violations and there are assurances from the registrant that the
			 violations will not be repeated.
					(c)Transitional
			 provisionDuring the 6-month period following the date of the
			 enactment of this Act, a food establishment is deemed to be registered in
			 accordance with this section if the establishment is registered under section
			 415 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 350d).
				(d)RepealEffective
			 at the end of the 6-month period following the date of the enactment of this
			 Act, section 415 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 350d)
			 is repealed.
				203.Preventive
			 process controls to reduce adulteration of food
				(a)In
			 generalThe Administrator shall, upon the basis of best available
			 public health, scientific, and technological data, promulgate regulations to
			 ensure that food establishments carry out their responsibilities under the food
			 safety law.
				(b)RegulationsNot
			 later than 1 year after the date of the enactment of this Act, the
			 Administrator shall promulgate regulations that require all food
			 establishments, within time frames determined by the Administrator—
					(1)to adopt
			 preventive process controls that—
						(A)reflect the
			 standards and procedures recognized by relevant authoritative bodies;
						(B)are adequate to
			 protect the public health;
						(C)meet relevant
			 regulatory and food safety standards;
						(D)limit the presence
			 and growth of contaminants in food prepared in a food establishment using the
			 best reasonably available techniques and technologies; and
						(E)are tailored to
			 the hazards and processes in particular establishments or environments;
						(2)to
			 establish a sanitation plan and program that meets standards set by the
			 Administrator;
					(3)to
			 meet performance standards for hazardous contamination established under
			 section 204;
					(4)to implement
			 recordkeeping to monitor compliance with regulatory requirements;
					(5)to implement
			 recordkeeping and labeling of all food and food ingredients to facilitate their
			 identification and traceability in the event of a recall or market
			 removal;
					(6)to implement
			 product and environmental sampling at a frequency and in a manner sufficient to
			 ensure that process controls are effective on an ongoing basis and that
			 regulatory standards are being met;
					(7)to label food
			 intended for final processing outside commercial food establishments with
			 instructions for handling and preparation for consumption that will destroy
			 microbial contaminants; and
					(8)to provide for
			 agency access to records kept by the food establishments and submission of
			 copies of records to the Administrator, as the Administrator determines
			 appropriate.
					(c)Specific hazard
			 controlsThe Administrator may require any person with
			 responsibility for or control over food or food ingredients to adopt specific
			 hazard controls, if such controls are needed to ensure the protection of the
			 public health.
				204.Performance
			 standards for contaminants in food
				(a)In
			 generalTo protect the public
			 health, the Administrator shall establish by guidance document, action level,
			 or regulation and enforce performance standards that define, with respect to
			 specific foods and contaminants in food, the level of food safety performance
			 that a person responsible for producing, processing, or selling food shall
			 meet.
				(b)Identification
			 of contaminants; performance standards
					(1)List of
			 contaminantsNot later than 6
			 months after the date of the enactment of this Act, the Administrator shall
			 publish in the Federal Register a list of the contaminants in foods that have
			 the greatest adverse impact on public health in terms of the number and
			 severity of illnesses and number of deaths associated with foods regulated
			 under this Act. Where appropriate, the Administrator shall indicate whether the
			 risk posed by a contaminant is generalized or specific to particular foods or
			 ingredients.
					(2)Performance
			 standards
						(A)EstablishmentThe
			 Administrator shall establish by guidance document, action level, or regulation
			 a performance standard for each contaminant in the list under paragraph (1) at
			 levels appropriate to protect against the potential adverse health effects of
			 the contaminant.
						(B)TimingThe
			 Administrator shall establish a performance standard under subparagraph (A) for
			 each contaminant in the list under paragraph (1)—
							(i)as
			 soon as practicable; or
							(ii)in
			 the case of a contaminant described in subparagraph (C), by the date described
			 in such subparagraph.
							(C)Significant
			 contaminantsThe list under paragraph (1) (and any revision
			 thereto) shall identify the 5 most significant contaminants in the list (in
			 terms of the number and severity of illnesses and number of deaths associated
			 with foods regulated under this Act). Not later than 3 years after a
			 contaminant is so identified, the Administrator shall promulgate a performance
			 standard under subparagraph (A) for the contaminant.
						(3)Review;
			 revisionNot less than every 3 years, the Administrator shall
			 review and, if necessary, revise—
						(A)the list of
			 contaminants under paragraph (1); and
						(B)each performance
			 standard established under paragraph (2) or
						(c)Performance
			 standards
					(1)In
			 generalThe performance standards established under this section
			 may include—
						(A)health-based
			 standards that set the level of a contaminant that can safely and lawfully be
			 present in food;
						(B)zero tolerances,
			 including any zero tolerance performance standards in effect on the day before
			 the date of the enactment of this Act, when necessary to protect against
			 significant adverse health outcomes;
						(C)process standards,
			 such as log reduction criteria for cooked products, when sufficient to ensure
			 the safety of processed food; and
						(D)in the absence of
			 data to support a performance standard described in subparagraph (A), (B), or
			 (C), standards that define required performance on the basis of reliable
			 information on the best reasonably achievable performance, using best available
			 technologies, interventions, and practices.
						(2)Best reasonably
			 achievable performance standardsIn developing best reasonably
			 achievable performance standards under paragraph (1)(D), the Administrator
			 shall collect, or contract for the collection of, data on current best
			 practices and food safety outcomes related to the contaminants and foods in
			 question, as the Administrator determines necessary.
					(3)Revocation by
			 AdministratorAll performance standards, tolerances, action
			 levels, or other similar standards in effect on the date of the enactment of
			 this Act shall remain in effect until revised or revoked by the
			 Administrator.
					(d)Enforcement
					(1)In
			 generalIn conjunction with the establishment of a performance
			 standard under this section, the Administrator shall develop a statistically
			 valid sampling program with the stringency and frequency sufficient to
			 independently monitor whether food establishments are complying with the
			 performance standard and implement the program within 1 year of the
			 promulgation of the standard.
					(2)InspectionsIf
			 the Administrator determines that a food establishment fails to meet a standard
			 promulgated under this section, the Administrator shall, as appropriate—
						(A)detain, seize, or
			 condemn food from the food establishment under section 402;
						(B)order a recall of
			 food from the food establishment under section 403;
						(C)increase the
			 inspection frequency for the food establishment;
						(D)withdraw the mark
			 of inspection from the food establishment, if in use; or
						(E)take other
			 appropriate enforcement action concerning the food establishment, including
			 withdrawal of registration.
						(e)Newly identified
			 contaminantsNotwithstanding any other provision of this section,
			 the Administrator shall establish interim performance standards for newly
			 identified contaminants as necessary to protect the public health.
				205.Inspections of
			 food establishments
				(a)In
			 generalThe Administrator shall establish an inspection program,
			 which shall include statistically valid sampling of food and facilities to
			 enforce performance standards. The inspection program shall be designed to
			 determine if each food establishment—
					(1)is
			 operated in a sanitary manner;
					(2)has continuous
			 preventive control systems, interventions, and processes in place to minimize
			 or eliminate contaminants in food;
					(3)is in compliance
			 with applicable performance standards established under section 204, and other
			 regulatory requirements;
					(4)is
			 processing food that is not adulterated or misbranded;
					(5)maintains records
			 of process control plans under section 203, and other records related to the
			 processing, sampling, and handling of food; and
					(6)is otherwise in
			 compliance with the requirements of the food safety law.
					(b)Establishment
			 categories and inspection frequenciesThe resource plan required
			 under section 209, including the description of resources required to carry out
			 inspections of food establishments, shall be based on the following categories
			 and inspection frequencies, subject to subsections (c), (d), and (e):
					(1)Category 1 food
			 establishmentsA category 1 food establishment shall be subject
			 to antemortem, postmortem, and continuous inspection of each slaughter line
			 during all operating hours, and other inspection on a daily basis, sufficient
			 to verify that—
						(A)diseased animals
			 are not offered for slaughter;
						(B)the food
			 establishment has successfully identified and removed from the slaughter line
			 visibly defective or contaminated carcasses, has avoided cross-contamination,
			 and has destroyed or reprocessed such carcasses in a manner acceptable to the
			 Administrator; and
						(C)applicable
			 performance standards and other provisions of the food safety law, including
			 those intended to eliminate or reduce pathogens, have been satisfied.
						(2)Category 2 food
			 establishmentsA category 2 food establishment shall—
						(A)have ongoing
			 verification that its processes are controlled; and
						(B)be randomly
			 inspected at least weekly.
						(3)Category 3 food
			 establishmentsA category 3 food establishment shall—
						(A)have ongoing
			 verification that its processes are controlled; and
						(B)be randomly
			 inspected at least monthly.
						(4)Category 4 food
			 establishmentsA category 4 food establishment shall—
						(A)have ongoing
			 verification that its processes are controlled; and
						(B)be randomly
			 inspected at least quarterly.
						(5)Category 5 food
			 establishmentsA category 5 food establishment shall—
						(A)have ongoing
			 verification that its processes are controlled; and
						(B)be randomly
			 inspected at least annually.
						(c)Establishment of
			 inspection proceduresThe Administrator shall establish
			 procedures under which inspectors shall take random samples, photographs, and
			 copies of records in food establishments.
				(d)Alternative
			 inspection frequenciesWith respect to a subcategory of food
			 establishment under category 2, 3, 4, or 5, the Administrator may establish
			 alternative increasing or decreasing inspection frequencies for subcategories
			 of food establishments or individual establishments, to foster risk-based
			 allocation of resources. Before establishing an alternative inspection
			 frequency for a subcategory of food establishments or individual
			 establishments, the Administrator shall take into consideration the evidence
			 described in paragraph (2)(D) and the overall record of compliance described in
			 paragraph (2)(E) for such subcategory. In establishing alternative inspection
			 frequencies under this subsection, the Administrator shall comply with the
			 following criteria and procedures:
					(1)Subcategories of
			 food establishments and their alternative inspection frequencies shall be
			 defined by regulation, subject to paragraphs (2) and (3).
					(2)In defining
			 subcategories of food establishments and their alternative inspection
			 frequencies under paragraphs (1) and (2), the Administrator shall
			 consider—
						(A)the nature of the
			 food products being processed, stored, or transported;
						(B)the manner in
			 which food products are processed, stored, or transported;
						(C)the inherent
			 likelihood that the products will contribute to the risk of food-borne
			 illness;
						(D)the best available
			 evidence concerning reported illnesses associated with the foods processed,
			 stored, held, or transported in the proposed subcategory of establishments;
			 and
						(E)the overall record
			 of compliance with food safety law among establishments in the proposed
			 subcategory, including compliance with applicable performance standards and the
			 frequency of recalls.
						(3)The Administrator
			 may adopt alternative inspection frequencies for increased or decreased
			 inspection for a specific establishment and shall annually publish a list of
			 establishments subject to alternative inspections.
					(4)In adopting
			 alternative inspection frequencies for a specific establishment, the
			 Administrator shall consider—
						(A)the criteria in
			 paragraph (3), together with any evidence submitted from the individual food
			 establishment supporting a request for an alternative inspection frequency,
			 including the establishment’s record for implementing effective preventative
			 process control systems;
						(B)whether products
			 from the specific establishment have been associated with a case or an outbreak
			 of food-borne illness; and
						(C)the
			 establishment’s record of compliance with food safety law, including compliance
			 with applicable performance standards and the frequency of recalls.
						(e)Effective
			 dateThe inspection mandates shall go into effect 2 years after
			 the date of the enactment of this Act.
				(f)Maintenance and
			 inspection of records
					(1)In
			 general
						(A)RecordsA
			 food establishment shall—
							(i)maintain such
			 records as the Administrator shall require by regulation, including all records
			 relating to the processing, distributing, receipt, or importation of any food;
			 and
							(ii)permit the
			 Administrator, in addition to any authority transferred to the Administrator
			 pursuant to section 102, upon presentation of appropriate credentials and at
			 reasonable times and in a reasonable manner, to have access to and copy all
			 records maintained by or on behalf of such food establishment representative in
			 any format (including paper or electronic) and at any location, that are
			 necessary to assist the Administrator—
								(I)to determine
			 whether the food is contaminated or not in compliance with the food safety law;
			 or
								(II)to
			 track the food in commerce.
								(B)Required
			 disclosureA food establishment shall have an affirmative
			 obligation to disclose to the Administrator the results of testing or sampling
			 of food, equipment, or material in contact with food, that is positive for any
			 contaminant.
						(2)Maintenance of
			 recordsThe records in paragraph (1) shall be maintained for a
			 reasonable period of time, as determined by the Administrator.
					(3)RequirementsThe
			 records in paragraph (1) shall include records describing—
						(A)the origin,
			 receipt, delivery, sale, movement, holding, and disposition of food or
			 ingredients;
						(B)the identity and
			 quantity of ingredients used in the food;
						(C)the processing of
			 the food;
						(D)the results of
			 laboratory, sanitation, or other tests performed on the food or in the food
			 establishment;
						(E)consumer
			 complaints concerning the food or packaging of the food;
						(F)the production
			 codes, open date codes, and locations of food production; and
						(G)other matters
			 reasonably related to whether food is adulterated or misbranded, or otherwise
			 fails to meet the requirements of this Act.
						(g)Protection of
			 sensitive information
					(1)In
			 generalThe Administrator shall develop and maintain procedures
			 to prevent the unauthorized disclosure of any trade secret or commercially
			 valuable confidential information obtained by the Administrator.
					(2)LimitationThe
			 requirements under this subsection and subsection (f) do not—
						(A)limit the
			 authority of the Administrator to inspect or copy records or to require the
			 establishment or maintenance of records under this Act;
						(B)have any legal
			 effect on section 1905 of title 18, United States Code;
						(C)extend to any food
			 recipe, financial data, pricing data, or personnel data;
						(D)limit the public
			 disclosure of distribution records or other records related to food subject to
			 a voluntary or mandatory recall under section 403; or
						(E)limit the
			 authority of the Administrator to promulgate regulations to permit the sharing
			 of data with other governmental authorities.
						(h)Bribery of or
			 gifts to inspector or other officers and acceptance of giftsAny
			 person or agent or employee thereof that gives, pays, or offers, directly or
			 indirectly, to the Administrator or any employee or other designee thereof
			 authorized to perform any duty under the food safety law any money or other
			 thing of value, with intent to influence the discharge of any duty under such
			 law, shall be imprisoned for not more than 5 years, fined in accordance with
			 title 18, United States Code, or both. Any Administrator, employee, or other
			 designee that solicits or accepts any money or other thing of value from any
			 person, with intent to influence the discharge of any duty under the food
			 safety law, shall be summarily discharged from office and imprisoned for not
			 more than 5 years, fined in accordance with title 18, United States Code, or
			 both.
				206.Food production
			 facilities
				(a)AuthoritiesIn
			 carrying out the duties of the Administrator and the purposes of this Act, the
			 Administrator shall have the authority, with respect to food production
			 facilities, to—
					(1)visit and inspect
			 food production facilities in the United States and in foreign countries to
			 determine if they are operating in compliance with the requirements of the food
			 safety law;
					(2)review food safety
			 records as required to be kept by the Administrator under section 210 and for
			 other food safety purposes;
					(3)set good practice
			 standards to protect the public and animal health and promote food
			 safety;
					(4)conduct monitoring
			 and surveillance of animals, plants, products, or the environment, as
			 appropriate; and
					(5)collect and
			 maintain information relevant to public health and farm practices.
					(b)Inspection of
			 recordsA food production facility shall permit the Administrator
			 upon presentation of appropriate credentials and at reasonable times and in a
			 reasonable manner, to have access to and ability to copy all records maintained
			 by or on behalf of such food production establishment in any format (including
			 paper or electronic) and at any location, that are necessary to assist the
			 Administrator—
					(1)to determine
			 whether the food is contaminated, adulterated, or otherwise not in compliance
			 with the food safety law; or
					(2)to track the food
			 in commerce.
					(c)RegulationsNot
			 later than 1 year after the date of the enactment of this Act, the
			 Administrator, in consultation with the Secretary of Agriculture and
			 representatives of State departments of agriculture, shall promulgate
			 regulations to establish science-based minimum standards for the safe
			 production of food by food production facilities. Such regulations
			 shall—
					(1)consider all
			 relevant hazards, including those occurring naturally, and those that may be
			 unintentionally or intentionally introduced;
					(2)require each food
			 production facility to have a written food safety plan that describes the
			 likely hazards and preventive controls implemented to address those
			 hazards;
					(3)include, with
			 respect to growing, harvesting, sorting, and storage operations, minimum
			 standards related to fertilizer use, nutrients, hygiene, packaging, temperature
			 controls, animal encroachment, and water;
					(4)include, with
			 respect to animals raised for food, minimum standards related to the animal’s
			 health, feed, and environment which bear on the safety of food for human
			 consumption;
					(5)provide a
			 reasonable period of time for compliance, taking into account the needs of
			 small businesses for additional time to comply;
					(6)provide for
			 coordination of education and enforcement activities by State and local
			 officials, as designated by the Governors of the respective States; and
					(7)include a
			 description of the variance process under subsection (d) and the types of
			 permissible variances which the Administrator may grant under such
			 process.
					(d)VariancesStates
			 and foreign countries that export produce intended for consumption in the
			 United States may request from the Administrator variances from the
			 requirements of the regulations under subsection (c). A request shall—
					(1)be in
			 writing;
					(2)describe the
			 reasons the variance is necessary;
					(3)describe the
			 procedures, processes, and practices that will be followed under the variance
			 to ensure produce is not adulterated; and
					(4)contain any other
			 information required by the Administrator.
					(e)Approval or
			 disapproval of variancesIf the Administrator determines after
			 review of a request under subsection (d) that the requested variance provides
			 equivalent protections to those promulgated under subsection (c), the
			 Administrator may approve the request. The Administrator shall deny a request
			 if it is—
					(1)not sufficiently
			 detailed to permit a determination;
					(2)fails to cite
			 sufficient grounds for allowing a variance; or
					(3)does not provide
			 reasonable assurances that the produce will not be adulterated.
					(f)EnforcementThe
			 Administrator may coordinate with the agency or department designated by the
			 Governor of each State to perform activities to ensure compliance with this
			 section.
				(g)Imported
			 produceNot later than 1 year after the date of the enactment of
			 this Act, the Administrator shall by regulation establish procedures for
			 equivalency with foreign countries that intend to export raw agricultural
			 commodities and minimally processed produce to the United States.
				207.Federal and
			 State cooperation
				(a)In
			 GeneralThe Administrator shall work with the States to carry out
			 activities and programs that create a national food safety program so that
			 Federal and State programs function in a coordinated and cost-effective
			 manner.
				(b)State
			 ActionThe Administrator shall work with States to—
					(1)continue,
			 strengthen, or establish State food safety programs, especially with respect to
			 the regulation of retail commercial food establishments, transportation,
			 harvesting, and fresh markets;
					(2)continue,
			 strengthen, or establish inspection programs and requirements to ensure that
			 food under the jurisdiction of the State complies with the food safety law;
			 and
					(3)support recall
			 authorities at the State and local levels.
					(c)AssistanceTo
			 assist in planning, developing, and implementing a food safety program, the
			 Administrator may provide and continue to a State—
					(1)advisory
			 assistance;
					(2)technical and
			 laboratory assistance and training (including necessary materials and
			 equipment); and
					(3)financial, in-kind,
			 and other aid.
					(d)Service
			 Agreements
					(1)In
			 generalThe Administrator may, under agreements entered into with
			 Federal, State, or local agencies, use on a reimbursable basis or otherwise the
			 qualified personnel and services of those agencies in carrying out this
			 Act.
					(2)TrainingAgreements
			 with a State under this subsection shall provide for training of State
			 employees.
					(3)Maintenance of
			 agreementsThe Administrator shall maintain any agreement that is
			 in effect on the day before the date of the enactment of this Act until the
			 Administrator evaluates such agreement and determines whether to maintain or
			 substitute such agreement.
					(4)CommissioningWhere
			 necessary and appropriate to fulfill the provisions of this Act or other food
			 safety law, the Administrator shall, as part of any service agreement,
			 commission qualified State and local regulatory officials and inspectors to
			 assist the Administrator in carrying out the food safety law and accord such
			 commissioned officials and inspectors access to information in possession of
			 the Administrator as if they were Federal employees.
					(e)Audits
					(1)In
			 generalThe Administrator shall annually conduct a comprehensive
			 review of each State program that provides services to the Administrator in
			 carrying out responsibilities under this Act, including mandated inspections
			 under section 205.
					(2)RequirementsThe
			 review shall—
						(A)include a
			 determination of the effectiveness of the State program; and
						(B)identify any
			 changes necessary to ensure enforcement of Federal requirements under this
			 Act.
						(f)No Federal
			 PreemptionNothing in this Act shall be construed to preempt the
			 enforcement of State laws and standards regarding food safety that are at least
			 as stringent as those under this Act.
				208.Imports
				(a)In
			 generalAll imported food under this Act shall meet requirements
			 for food safety, inspection, labeling, and consumer protection that are at
			 least equal to those applicable to food grown, manufactured, processed, packed,
			 or held for consumption in the United States.
				(b)Certification
			 systemNot later than 2 years after the date of the enactment of
			 this Act, the Administrator shall establish a system under which food products
			 offered for importation into the United States shall be certified by the
			 accredited foreign government in the country of export or by an accredited
			 certifying agent meeting all applicable standards under this section.
					(1)Category 1, 2, and
			 3 food establishments shall secure certification of products from the
			 accredited foreign government in the country where the products are produced
			 and must enter the United States through ports designated by the
			 Administrator.
					(2)Category 4 and 5
			 food establishments shall be certified either by—
						(A)the accredited
			 foreign government in the country where the products are produced; or
						(B)a certifying agent
			 that has been accredited under subsection (c).
						(3)Beginning not later
			 than 5 years after the date of the enactment of this Act, food from category 4
			 and 5 food establishments that is not certified by an accredited entity
			 described in subsection (c) shall not enter the United States except through
			 ports of entry that are located in a metropolitan area with an accredited food
			 testing laboratory.
					(c)Certification
			 standard
					(1)In
			 generalA foreign government or third party agent requesting
			 accreditation to certify food for entry into the United States shall
			 demonstrate, in a manner determined appropriate by the Administrator, that food
			 produced under the supervision of the foreign government or third party agent,
			 respectively, has met standards for food safety, inspection, labeling, and
			 consumer protection that are at least equal to standards applicable to food
			 produced in the United States.
					(2)Request by
			 foreign governmentPrior to accrediting a foreign government, the
			 Administrator shall—
						(A)review and audit
			 the food safety program of the requesting foreign government (including all
			 statutes, regulations, and inspection authority); and
						(B)determine that the
			 exporting country—
							(i)administers a food
			 control program that requires food exporters to implement hazard control
			 measures for physical, chemical, and biological contaminants;
							(ii)ensures sanitary
			 operations of facilities;
							(iii)utilizes testing
			 and verification programs; and
							(iv)administers an
			 effective enforcement program.
							(3)Request by a
			 certifying agentPrior to accrediting a certifying agent, the
			 Administrator shall—
						(A)review the
			 training and qualifications of auditors and other employees used by the
			 agent;
						(B)ensure that any
			 such auditors have completed such training as may be required by the
			 Administrator for the conduct of food safety inspections; and
						(C)conduct reviews of
			 internal systems and such other investigation as the Administrator deems
			 necessary to determine that the certifying agent is capable of auditing food
			 establishments—
							(i)to
			 assess the adequacy of systems and standards in use; and
							(ii)to
			 ensure that food approved by the agent for import to the United States meets
			 the requirements of this Act.
							(4)Certification to
			 accompany each shipmentAs a condition of accrediting any foreign
			 government or certifying agent, such government or agent shall agree to issue a
			 written and electronic certification to accompany each shipment intended for
			 import to the United States from any food establishment which the government or
			 agent certifies, subject to requirements set forth by the Administrator.
					(d)Audits;
			 inspectionsFollowing any accreditation under subsection (c), the
			 Administrator may at any time—
					(1)conduct an on-site
			 audit of any food establishment registered under section 202, with or without
			 the certifying agent; or
					(2)require a
			 certifying agent to submit an onsite audit report and any other reports or
			 documents which the agent requires as part of the audit process, including
			 documentation that the food establishment is in compliance with registration
			 requirements and prior notice requirements for food imported to the United
			 States.
					(e)LimitationA
			 foreign government or other certifying agent accredited by the Administrator to
			 certify food for import to the United States under this section may certify
			 only the food products or food categories for importation to the United States
			 that are specified in the grant of accreditation.
				(f)Withdrawal of
			 accreditationThe
			 Administrator may withdraw accreditation from a foreign government or
			 certifying agent—
					(1)if food approved
			 by the foreign government or certifying agent is linked to an outbreak of human
			 illness;
					(2)following an
			 investigation and finding by the Administrator that the programs of the foreign
			 government, or a foreign food establishment certified by the certifying agent,
			 are no longer equal to those applied to food grown, manufactured, processed,
			 packed, or held in the United States; or
					(3)following a
			 refusal to allow United States officials to conduct such audits and
			 investigations as may be necessary to ensure continued compliance with the
			 requirements of this section.
					(g)Renewal of
			 accreditationThe Administrator shall audit foreign governments
			 and certifying agents whenever needed, but no less than once every 3 years, to
			 ensure the continued compliance with the requirements set forth in this
			 section. Renewal of accreditation shall occur following each satisfactory
			 audit.
				(h)Required routine
			 inspectionThe Administrator shall routinely inspect food before
			 or at entry into the United States to ensure ongoing compliance with food
			 safety law and where appropriate, as part of the audit of any certifying
			 entity.
				(i)EnforcementThe
			 Administrator may—
					(1)deny importation
			 of food from any foreign country if the government of such country does not
			 permit United States officials to enter the foreign country to conduct such
			 audits and inspections as may be necessary to fulfill requirements under this
			 section;
					(2)deny importation of
			 food from any foreign country or foreign food establishment that does not
			 consent to a timely investigation by the Administration when food from that
			 foreign country or foreign food establishment is linked to a food-borne illness
			 outbreak or is otherwise found to be adulterated or misbranded;
					(3)promulgate
			 regulations to carry out the purposes of this section, including setting terms
			 and conditions for the destruction of products that fail to meet the
			 requirements of this Act; and
					(4)establish such fees
			 as are necessary to carry out the implementation of the accreditation and
			 inspection programs required under this section.
					(j)Detention and
			 seizureAny food imported for consumption in the United States
			 may be detained, seized, or condemned pursuant to section 402 or recalled
			 pursuant to section 403.
				(k)Certifying
			 agentsEntities eligible for accreditation as a certifying agent
			 under subsection (c) may include—
					(1)a
			 State or regional food authority; or
					(2)a
			 foreign or domestic cooperative that aggregates the products of growers or
			 processors for importation.
					(l)Avoiding
			 Conflicts of Interest With Certifying Agents
					(1)In
			 generalTo be eligible for accreditation under subsection (c), a
			 certifying agent shall—
						(A)not be owned,
			 managed, or controlled by any person that owns or operates an establishment
			 whose products are to be certified by such agent;
						(B)have procedures to
			 ensure against the use, in carrying out audits of food establishments under
			 this section, of any officer or employee of such agent that has a financial
			 conflict of interest regarding an establishment whose products are to be
			 certified by such agent; and
						(C)annually make
			 available to the Secretary, disclosures of the extent to which such agent, and
			 the officers and employees of such agent, have maintained compliance with
			 subparagraphs (A) and (B) relating to financial conflicts of interest.
						(2)RegulationsThe
			 Secretary shall promulgate regulations not later than 18 months after the date
			 of the enactment of this Act to ensure that there are protections against
			 conflicts of interest between a certifying agent and the establishments whose
			 products are to be certified by such agent. Such regulations shall
			 include—
						(A)requiring that
			 domestic audits performed under this section be unannounced;
						(B)a structure,
			 including timing and public disclosure, for fees paid by food establishments to
			 certifying agents to decrease the potential for conflicts of interest;
			 and
						(C)appropriate limits
			 on financial affiliations between a certifying agent and any person that owns
			 or operates an establishment whose products are to be certified by such
			 agent.
						209.Resource
			 plan
				(a)In
			 generalThe Administrator shall prepare and update annually a
			 resource plan describing the resources required, in the best professional
			 judgment of the Administrator, to develop and fully implement the national food
			 safety program established under this Act.
				(b)Contents of
			 planThe resource plan shall—
					(1)describe
			 quantitatively the personnel, financial, and other resources required to carry
			 out the inspection of food establishments under section 205 and other
			 requirements of this Act;
					(2)allocate
			 inspection resources in a manner reflecting the distribution of risk and
			 opportunities to reduce risk across the food supply to the extent feasible
			 based on the best available information, and subject to section 205; and
					(3)describe the
			 personnel, facilities, equipment, and other resources needed to carry out
			 inspection and other oversight activities, at a total resource level equal to
			 at least 50 percent of the resources required to carry out inspections in food
			 establishments under section 205 and food production facilities under section
			 206—
						(A)in foreign
			 establishments and production facilities; and
						(B)at the point of
			 importation.
						(c)GrantsThe
			 resource plan shall include recommendations for funding to provide grants to
			 States and local governments to carry out food safety activities and
			 inspections of food establishments and food production facilities and include
			 resources to audit such programs.
				(d)Submission of
			 planThe Administrator shall submit annually to the Committee on
			 Appropriations of the Senate, the Committee on Appropriations of the House of
			 Representatives, and other relevant committees of Congress, the resource plan
			 required under this section.
				210.Traceback
			 requirements
				(a)In
			 generalThe Administrator, in order to protect the public health,
			 shall establish a national traceability system that enables the Administrator
			 to retrieve the history, use, and location of an article of food through all
			 stages of its production, processing, and distribution.
				(b)ApplicabilityTraceability
			 requirements under this section shall apply to food from food production
			 facilities, food establishments, and foreign food establishments.
				(c)Requirements
					(1)StandardsThe
			 Administrator shall establish standards for the type of information, format,
			 and timeframe for food production facilities and food establishments to submit
			 records to aid the Administrator in effectively retrieving the history, use,
			 and location of an item of food.
					(2)Rule of
			 constructionNothing in this section shall be construed as
			 requiring the Administrator to prescribe a specific technology for the
			 maintenance of records or labeling of food to carry out the requirements of
			 this section.
					(3)Availability of
			 records for inspectionAny records that are required by the
			 Administrator under this section shall be available for inspection by the
			 Administrator upon oral or written request.
					(4)Demonstration of
			 abilityThe Administrator, during any inspection, may require a
			 food establishment to demonstrate its ability to trace an item of food and
			 submit the information in the format and timeframe required under paragraph
			 (1).
					(d)Relationship to
			 other requirements
					(1)Consistency with
			 existing statutes and regulationsTo the extent possible, the
			 Administrator should establish the national traceability system under this
			 section to be consistent with existing statutes and regulations that require
			 recordkeeping or labeling for identifying the origin or history of food or food
			 animals.
					(2)Existing
			 lawsFor purposes of this subsection, the Administrator should
			 review the following:
						(A)Country of origin
			 labeling requirements of subtitle D of the Agricultural Marketing Act of 1946
			 (7 U.S.C. 1638 et seq.).
						(B)The Perishable
			 Agricultural Commodities Act of 1930 (7 U.S.C. 499a–t).
						(C)Country of origin
			 labeling requirements of section 304 of the Tariff Act of 1930 (19 U.S.C.
			 1340).
						(D)The National
			 Animal Identification System as authorized by the Animal Health Protection Act
			 of 2002 (7 U.S.C. 8301 et seq.).
						(3)Certain
			 requirementsNothing contained in this section prevents or
			 interferes with implementation of the country of origin labeling requirements
			 of subtitle D of the Agricultural Marketing Act of 1946 (7 U.S.C. 1638 et
			 seq.).
					211.Accredited
			 laboratories
				(a)Establishment of
			 programThe Administrator shall establish a program for
			 accrediting laboratories to perform sampling and testing for purposes of this
			 Act. Such program shall include—
					(1)standards for
			 appropriate sampling and analytical procedures;
					(2)training and
			 experience qualification levels for individuals who conduct sampling and
			 analysis;
					(3)annual onsite
			 visits to audit the performance of an accredited laboratory; and
					(4)such additional
			 requirements as the Administrator determines to be appropriate.
					(b)RequirementsTo
			 be accredited under this section, a laboratory shall—
					(1)prepare and submit
			 an application for accreditation to the Administrator;
					(2)meet required
			 tests and standards established by the Administrator; and
					(3)comply with such
			 terms and conditions as are determined necessary by the Administrator.
					(c)Accrediting
			 bodiesThe Administrator may approve State agencies or private,
			 nonprofit entities as accrediting bodies to act on behalf of the Administrator
			 in accrediting laboratories under this section. The Administrator shall—
					(1)in making such
			 approvals—
						(A)oversee and review
			 the performance of any accrediting body acting on behalf of the Administrator
			 to ensure that such accrediting body is in compliance with the requirements of
			 this section; and
						(B)have the right to
			 obtain from an accrediting body acting on behalf of the Administrator and from
			 any laboratory that may be certified by such a body all records and materials
			 that may be necessary for the oversight and review required by subparagraph
			 (A);
						(2)reevaluate
			 accreditation bodies approved under paragraph (1) whenever—
						(A)the Administrator
			 determines a laboratory accredited by the accrediting body is no longer in
			 compliance with this section;
						(B)the Administrator
			 determines the accrediting body is no longer in compliance with the
			 requirements of this section; or
						(C)no less than once
			 every 5 years; and
						(3)promptly revoke
			 the approval of any accreditation body found not to be in compliance with the
			 requirements of this section.
					(d)Revocation of
			 accreditationThe Administrator shall revoke the accreditation of
			 any laboratory that fails to meet the requirements this section.
				IIIRESEARCH AND
			 EDUCATION
			301.Public health
			 assessment system
				(a)In
			 generalThe Administrator, acting in coordination with the
			 Director of the Centers for Disease Control and Prevention and with food safety
			 and research programs of the Department of Agriculture, shall—
					(1)identify on an
			 ongoing basis the priorities for collection of epidemiological data and for
			 other food safety research and data collection that are most important to
			 implementing the food safety law and reducing the public health burden of
			 food-borne illness;
					(2)have full access
			 for purposes of implementing the food safety law to the applicable data and
			 data systems of the Centers for Disease Control and Prevention, including data
			 made available to the Centers by a State;
					(3)provide
			 appropriate support and input on the design and implementation by the Centers
			 for Disease Control and Prevention and the States of an active surveillance
			 system that provides information on the incidence and causes of food-borne
			 illness which is timely, detailed, and representative of the population of the
			 United States;
					(4)based on data and
			 information obtained from the Centers for Disease Control and Prevention, the
			 States, and other sources, assess the incidence, distribution, public health
			 impact, and causes of human illness in the United States associated with the
			 consumption of food, and conduct research and analysis to devise effective and
			 feasible interventions to reduce food-borne illness;
					(5)maintain a
			 state-of-the-art DNA matching system and epidemiological system dedicated to
			 food-borne illness identification, outbreaks, and containment; and
					(6)utilize
			 surveillance data created by means of monitoring and statistical studies
			 conducted as part of its own inspection.
					(b)Public health
			 sampling
					(1)In
			 generalNot later than 1 year after the enactment of this Act,
			 the Administrator shall establish guidelines for a sampling system under which
			 the Administrator shall take and analyze samples of food—
						(A)to assist the
			 Administrator in carrying out this Act; and
						(B)to assess the
			 nature, frequency of occurrence, and quantities of contaminants in food.
						(2)RequirementsThe
			 sampling system described in paragraph (1) shall provide—
						(A)statistically
			 valid monitoring, including market-based studies, on the nature, frequency of
			 occurrence, and quantities of contaminants in food available to consumers;
			 and
						(B)at the request of
			 the Administrator, such other information, including analysis of monitoring and
			 verification samples, as the Administrator determines may be useful in
			 assessing the occurrence of contaminants in food.
						(c)Assessment of
			 health hazards
					(1)In
			 generalThrough the surveillance system and analyses referred to
			 in subsection (a) and the sampling system described in subsection (b), the
			 Administrator shall—
						(A)rank food
			 categories based on the hazard to human health presented by the food category
			 and specific chemical and microbiological hazards associated with foods in
			 those categories;
						(B)identify
			 appropriate industry and regulatory approaches to minimize hazards in the food
			 supply; and
						(C)assess the
			 conditions affecting the likelihood that emerging pathogens and diseases,
			 including zoonosis, will affect the safety of the food supply and possible
			 strategies for minimizing the potential risk to public health associated with
			 emerging pathogens and diseases.
						(2)Components of
			 analysisThe analysis under subsection (b)(1) may include—
						(A)a comparison of
			 the safety of commercial processing with the health hazards associated with
			 food that is harvested for recreational or subsistence purposes and prepared
			 noncommercially;
						(B)a comparison of
			 the safety of food that is domestically processed with the health hazards
			 associated with food that is processed outside the United States;
						(C)a description of
			 contamination originating from handling practices that occur prior to or after
			 the sale of food to consumers; and
						(D)use of comparative
			 risk assessments.
						302.Public
			 education and advisory system
				(a)Public
			 education
					(1)In
			 generalThe Administrator, in cooperation with private and public
			 organizations, including the cooperative extension services and building on the
			 efforts of appropriate State and local entities, shall establish a national
			 public education program on food safety.
					(2)RequirementsThe
			 program shall provide—
						(A)information to the
			 public regarding Federal standards and best practices, and promotion of public
			 awareness and understanding of those standards and practices;
						(B)information for
			 health professionals—
							(i)to
			 improve diagnosis and treatment of food-related illness; and
							(ii)to
			 advise individuals at special risk for food-related illnesses; and
							(C)such other
			 information or advice, including on safe food handling practices, to consumers
			 and other persons as the Administrator determines will promote the purposes of
			 this Act.
						(b)Health
			 advisoriesThe Administrator, in consultation with other Federal
			 departments and agencies as the Administrator determines necessary, shall work
			 with the States and other appropriate entities—
					(1)to develop and
			 distribute regional and national advisories concerning food safety;
					(2)to develop
			 standardized formats for written and broadcast advisories;
					(3)to incorporate
			 State and local advisories into the national public education program
			 established under subsection (a); and
					(4)to present prompt,
			 specific information regarding food found to pose a threat to the public
			 health, including by identifying the retailers and food establishments where
			 such food has been sold.
					303.Research
				(a)In
			 generalThe Administrator shall conduct research to carry out
			 this Act, including studies to—
					(1)improve sanitation
			 and food safety practices in the processing of food;
					(2)develop improved
			 techniques to monitor and inspect food;
					(3)develop efficient,
			 rapid, and sensitive methods to detect contaminants in food;
					(4)determine the
			 sources of contamination of contaminated food;
					(5)develop food
			 consumption data;
					(6)identify ways that
			 animal production techniques could improve the safety of the food
			 supply;
					(7)draw upon research
			 and educational programs that exist at the State and local level;
					(8)utilize the DNA
			 matching system and other processes to identify and control pathogens;
					(9)address common and
			 emerging zoonotic diseases;
					(10)develop methods
			 to reduce or destroy harmful pathogens before, during, and after
			 processing;
					(11)analyze the
			 incidence of antibiotic resistence as it pertains to the food supply and
			 develop new methods to reduce the transfer of antibiotic resistance to humans;
			 and
					(12)conduct other
			 research that supports the purposes of this Act.
					(b)Contract
			 authorityThe Administrator may enter into contracts and
			 agreements with any State, university, Federal Government agency, or person to
			 carry out this section.
				IVENFORCEMENT
			401.Prohibited
			 actsIt is prohibited—
				(1)to manufacture,
			 introduce, deliver for introduction, or receive into interstate commerce any
			 food that is adulterated, misbranded, or otherwise unsafe;
				(2)to adulterate or
			 misbrand any food in interstate commerce;
				(3)for a food
			 establishment or foreign food establishment to fail to register under section
			 202, or to operate without a valid registration;
				(4)to refuse to permit access to a food
			 establishment or food production facility for the inspection and copying of a
			 record as required under sections 205(f) and 206(a);
				(5)to
			 fail to establish or maintain any record or to make any report as required
			 under sections 205(f) and 206(b);
				(6)to refuse to
			 permit entry to or inspection of a food establishment as required under section
			 205;
				(7)to fail to provide
			 to the Administrator the results of testing or sampling of food, equipment, or
			 material in contact with food, that is positive for any contaminant under
			 section 205(f)(1)(B);
				(8)to fail to comply
			 with a provision, regulation, or order of the Administrator under section 202,
			 203, 204, 206, or 208;
				(9)to slaughter an
			 animal that is capable for use in whole or in part as human food at a food
			 establishment processing any food for commerce, except in compliance with the
			 food safety law;
				(10)to transfer food
			 in violation of an administrative detention order under section 402 or to
			 remove or alter a required mark or label identifying the food as
			 detained;
				(11)to fail to comply
			 with a recall or other order under section 403; or
				(12)to otherwise
			 violate the food safety law.
				402.Food detention,
			 seizure, and condemnation
				(a)Administrative
			 detention of food
					(1)Expanded
			 authorityThe Administrator shall have authority under section
			 304 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 334) to
			 administratively detain and seize any food regulated under this Act that the
			 Administrator has reason to believe is unsafe, is adulterated or misbranded, or
			 otherwise fails to meet the requirements of the food safety law.
					(2)Detention
			 authorityIf, during an inspection conducted in accordance with
			 section 205 or 208, an officer, employee, or agent of the Administration making
			 the inspection has reason to believe that a domestic food, imported food, or
			 food offered for import is unsafe, is adulterated or misbranded, or otherwise
			 fails to meet the requirements of this the food safety law, the officer,
			 employee, or agent may order the food detained.
					(3)Period of
			 detention
						(A)In
			 generalA food may be detained under paragraph (1) or (2) for a
			 reasonable period, not to exceed 20 days, unless a longer period, not to exceed
			 30 days, is necessary for the Administrator to institute a seizure
			 action.
						(B)Perishable
			 foodThe Administrator shall provide by regulation for procedures
			 to institute a seizure action on an expedited basis with respect to perishable
			 food.
						(4)Security of
			 detained food
						(A)In
			 generalA detention order under this subsection—
							(i)may
			 require that the food be labeled or marked as detained; and
							(ii)shall require
			 that the food be removed to a secure facility, if appropriate.
							(B)Food subject to
			 an orderA food subject to a detention order under this
			 subsection shall not be transferred by any person from the place at which the
			 food is removed, until released by the Administrator or until the expiration of
			 the detention period applicable under the order, whichever occurs first.
						(C)Delivery of
			 foodThis subsection does not authorize the delivery of a food in
			 accordance with execution of a bond while the article is subject to the
			 order.
						(b)Appeal of
			 detention order
					(1)In
			 generalA person who would be entitled to be a claimant for a
			 food subject to a detention order under subsection (a) if the food were seized
			 under section 304 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 334),
			 may appeal the order to the Administrator.
					(2)Action by the
			 AdministratorNot later than 5 days after an appeal is filed
			 under paragraph (1), the Administrator, after providing an opportunity for an
			 informal hearing, shall confirm, modify, or terminate the order
			 involved.
					(3)Final agency
			 actionConfirmation, modification, or termination by the
			 Administrator under paragraph (2) shall be considered a final agency action for
			 purposes of section 702 of title 5, United States Code.
					(4)TerminationA
			 detention order under subsection (a) shall be considered to be terminated if,
			 after 5 days, the Administrator has failed—
						(A)to provide an
			 opportunity for an informal hearing; or
						(B)to confirm,
			 modify, or terminate the order.
						(5)Effect of
			 instituting court actionIf the Administrator initiates an action
			 under section 302 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 332)
			 or section 304(a) of that Act (21 U.S.C. 334(a)) for a food subject to a
			 detention order under subsection (a), the process for the appeal of the
			 detention order with respect to such food shall terminate.
					(c)Condemnation of
			 food
					(1)In
			 generalAfter confirming a detention order, the Administrator may
			 order the food condemned.
					(2)Destruction of
			 foodAny food condemned shall be destroyed under the supervision
			 of the Administrator.
					(3)Release of
			 foodIf the Administrator determines that, through reprocessing,
			 relabeling, or other action, a detained food can be brought into compliance
			 with this Act, the food may be released following a determination by the
			 Administrator that the relabeling or other action as specified by the
			 Administrator has been performed.
					(d)Temporary holds
			 at ports of entry
					(1)In
			 generalIf an officer or qualified employee of the Administration
			 has reason to believe that a food is unsafe, is adulterated or misbranded, or
			 otherwise fails to meet the requirements of this Act, and the officer or
			 qualified employee is unable to inspect, examine, or investigate the food when
			 the food is offered for import at a port of entry into the United States, the
			 officer or qualified employee shall request the Secretary of Homeland Security
			 to hold the food at the port of entry for a reasonable period of time, not to
			 exceed 24 hours, to enable the Administrator to inspect or investigate the food
			 as appropriate.
					(2)Removal to
			 secure facilityThe Administrator shall work in coordination with
			 the Secretary of Homeland Security to remove a food held in accordance with
			 paragraph (1) to a secure facility as appropriate.
					(3)Prohibition on
			 transferDuring the period in which food is held, the food shall
			 not be transferred by any person from the port of entry into the United States,
			 or from the secure facility to which the food has been removed.
					(4)Delivery in
			 accordance with a bondThe delivery of the food in accordance
			 with the execution of a bond while the food is held is not authorized.
					(5)Prohibition on
			 reexportA food found unfit for human or animal consumption shall
			 be prohibited from reexport without further processing to remove the
			 contamination and reinspection by the Administration.
					403.Notification
			 and recall
				(a)Notice to
			 Administrator of violation
					(1)In
			 generalA person that has reason to believe that any food
			 introduced into or in interstate commerce, or held for sale (whether or not the
			 first sale) after shipment in interstate commerce, may be in violation of the
			 food safety law shall immediately notify the Administrator of the identity and
			 location of the food.
					(2)Manner of
			 notificationNotification under paragraph (1) shall be made in
			 such manner and by such means as the Administrator may require by
			 regulation.
					(b)Recall and
			 consumer notification
					(1)Voluntary
			 actionsIf the Administrator determines that food is in violation
			 of the food safety law when introduced into or while in interstate commerce or
			 while held for sale (whether or not the first sale) after shipment in
			 interstate commerce and that there is a reasonable probability that the food,
			 if consumed, would present a threat to public health, as determined by the
			 Administrator, the Administrator shall give the appropriate persons (including
			 the manufacturers, importers, distributors, or retailers of the food) an
			 opportunity to—
						(A)cease distribution
			 of the food;
						(B)notify all
			 persons—
							(i)processing,
			 distributing, or otherwise handling the food to immediately cease such
			 activities with respect to the food; or
							(ii)to
			 which the food has been distributed, transported, or sold, to immediately cease
			 distribution of the food;
							(C)recall the
			 food;
						(D)in conjunction
			 with the Administrator, provide notice of the finding of the
			 Administrator—
							(i)to
			 consumers to whom the food was, or may have been, distributed; and
							(ii)to
			 State and local public health officials; or
							(E)take any
			 combination of the measures described in this paragraph, as determined by the
			 Administrator to be appropriate in the circumstances.
						(2)Mandatory
			 actionsIf a person referred to in paragraph (1) refuses to or
			 does not adequately carry out the actions described in that paragraph within
			 the time period and in the manner prescribed by the Administrator, the
			 Administrator shall—
						(A)have authority to
			 control and possess the food, including ordering the shipment of the food from
			 the food establishment to the Administrator—
							(i)at
			 the expense of the food establishment; or
							(ii)in
			 an emergency (as determined by the Administrator), at the expense of the
			 Administration; and
							(B)by order, require,
			 as the Administrator determines to be necessary, the person to
			 immediately—
							(i)cease distribution
			 of the food; and
							(ii)notify all
			 persons—
								(I)processing,
			 distributing, or otherwise handling the food to immediately cease such
			 activities with respect to the food; or
								(II)if the food has
			 been distributed, transported, or sold, to immediately cease distribution of
			 the food.
								(3)Notification to
			 consumers by AdministratorThe Administrator shall, as the
			 Administrator determines to be necessary—
						(A)provide notice of
			 the finding of the Administrator under paragraph (1)—
							(i)to
			 consumers to whom the food was, or may have been, distributed; and
							(ii)to State and local public health officials;
			 and
							(B)provide notice to
			 the public of the names and addresses of retail locations at which recalled
			 food products were available for sale.
						(4)Nondistribution
			 by notified personsA person that processes, distributes, or
			 otherwise handles the food, or to which the food has been distributed,
			 transported, or sold, and that is notified under paragraph (1)(B) or (2)(B)
			 shall immediately cease distribution of the food.
					(5)Availability of
			 records to AdministratorEach person referred to in paragraph (1)
			 that processed, distributed, or otherwise handled food shall make available to
			 the Administrator information necessary to carry out this subsection, as
			 determined by the Administrator, regarding—
						(A)persons that
			 processed, distributed, or otherwise handled the food; and
						(B)persons to which
			 the food has been transported, sold, distributed, or otherwise handled.
						(c)Informal
			 hearings on orders
					(1)In
			 generalThe Administrator shall provide any person subject to an
			 order under subsection (b) with an opportunity for an informal hearing, to be
			 held as soon as practicable but not later than 2 business days after the
			 issuance of the order.
					(2)Scope of the
			 hearingIn a hearing under paragraph (1), the Administrator shall
			 consider the actions required by the order and any reasons why the food that is
			 the subject of the order should not be recalled.
					(d)Post-hearing
			 recall orders
					(1)Amendment of
			 orderIf, after providing an opportunity for an informal hearing
			 under subsection (c), the Administrator determines that there is a reasonable
			 probability that the food that is the subject of an order under subsection (b),
			 if consumed, would present a threat to the public health, the Administrator, as
			 the Administrator determines to be necessary, may—
						(A)amend the order to
			 require recall of the food or other appropriate action;
						(B)specify a
			 timetable in which the recall shall occur;
						(C)require periodic
			 reports to the Administrator describing the progress of the recall; and
						(D)provide notice of
			 the recall to consumers to whom the food was, or may have been,
			 distributed.
						(2)Vacation of
			 ordersIf, after providing an opportunity for an informal hearing
			 under subsection (c), the Administrator determines that adequate grounds do not
			 exist to continue the actions required by the order, the Administrator shall
			 vacate the order.
					(e)Remedies not
			 exclusiveThe remedies provided in this section shall be in
			 addition to, and not exclusive of, other remedies that may be available.
				404.Injunction
			 proceedings
				(a)JurisdictionThe
			 district courts of the United States, and the United States courts of the
			 territories and possessions of the United States, shall have jurisdiction, for
			 cause shown, to restrain a violation of section 202, 203, 204, 208, or 401 (or
			 a regulation promulgated thereunder).
				(b)TrialIn
			 a case in which violation of an injunction or restraining order issued under
			 this section also constitutes a violation of the food safety law, trial shall
			 be by the court or, upon demand of the accused, by a jury.
				405.Civil and
			 criminal penalties
				(a)Civil
			 sanctions
					(1)Civil
			 penalty
						(A)In
			 generalAny person that commits an act that violates the food
			 safety law (including a regulation promulgated or order issued under the food
			 safety law) may be assessed a civil penalty by the Administrator of not more
			 than $1,000,000 for each such act.
						(B)Separate
			 offenseEach act described in subparagraph (A) and each day
			 during which that act continues shall be considered a separate offense.
						(2)Other
			 requirements
						(A)Written
			 orderThe civil penalty described in paragraph (1) shall be
			 assessed by the Administrator by a written order, which shall specify the
			 amount of the penalty and the basis for the penalty under subparagraph (B)
			 considered by the Administrator.
						(B)Amount of
			 penaltySubject to paragraph (1)(A), the amount of the civil
			 penalty shall be determined by the Administrator, after considering—
							(i)the
			 gravity of the violation;
							(ii)the
			 degree of culpability of the person;
							(iii)the size and
			 type of the business of the person; and
							(iv)any
			 history of prior offenses by the person under the food safety law.
							(C)Review of
			 orderThe order may be reviewed only in accordance with
			 subsection (c).
						(b)Criminal
			 sanctions
					(1)In
			 generalExcept as provided in
			 paragraphs (2) and (3), a person that knowingly produces or introduces into
			 commerce food that is unsafe or otherwise adulterated or misbranded shall be
			 imprisoned for not more than 1 year, fined in accordance with title 18, United
			 States Code, or both.
					(2)Severe
			 violationsA person that
			 commits a violation described in paragraph (1) after a conviction of that
			 person under this section has become final, or commits such a violation with
			 the intent to defraud or mislead, shall be imprisoned for not more than 5
			 years, fined in accordance with title 18, United States Code, or both.
					(3)ExceptionNo
			 person shall be subject to the penalties of this subsection—
						(A)for having
			 received, proffered, or delivered in interstate commerce any food, if the
			 receipt, proffer, or delivery was made in good faith, unless that person
			 refuses to furnish (on request of an officer or employee designated by the
			 Administrator)—
							(i)the
			 name, address, and contact information of the person from whom that person
			 purchased or received the food;
							(ii)copies of all
			 documents relating to the person from whom that person purchased or received
			 the food; and
							(iii)copies of all
			 documents pertaining to the delivery of the food to that person; or
							(B)if that person
			 establishes a guaranty or undertaking signed by, and containing the name and
			 address of, the person from whom the food was received in good faith, stating
			 that the food is not adulterated or misbranded under the food safety
			 law.
						(c)Judicial
			 review
					(1)In
			 generalAn order assessing a civil penalty against a person under
			 subsection (a) shall be a final order unless the person—
						(A)not later than 30
			 days after the effective date of the order, files a petition for judicial
			 review of the order in the United States court of appeals for the circuit in
			 which that person resides or has its principal place of business or the United
			 States Court of Appeals for the District of Columbia; and
						(B)simultaneously
			 serves a copy of the petition by certified mail to the Administrator.
						(2)Filing of
			 recordNot later than 45 days after the service of a copy of the
			 petition under paragraph (1)(B), the Administrator shall file in the court a
			 certified copy of the administrative record upon which the order was
			 issued.
					(3)Standard of
			 reviewThe findings of the Administrator relating to the order
			 shall be set aside only if found to be unsupported by substantial evidence on
			 the record as a whole.
					(d)Collection
			 actions for failure To pay
					(1)In
			 generalIf any person fails to pay a civil penalty assessed under
			 subsection (a) after the order assessing the penalty has become a final order,
			 or after the court of appeals described in subsection (b) has entered final
			 judgment in favor of the Administrator, the Administrator shall refer the
			 matter to the Attorney General, who shall institute in a United States district
			 court of competent jurisdiction a civil action to recover the amount
			 assessed.
					(2)Limitation on
			 reviewIn a civil action under paragraph (1), the validity and
			 appropriateness of the order of the Administrator assessing the civil penalty
			 shall not be subject to judicial review.
					(e)Penalties paid
			 into accountThe Administrator—
					(1)shall deposit
			 penalties collected under this section in an account in the Treasury;
			 and
					(2)may use the funds
			 in the account, without further appropriation or fiscal year limitation—
						(A)to carry out
			 enforcement activities under the food safety law; or
						(B)to provide
			 assistance to States to inspect retail commercial food establishments or other
			 food or firms under the jurisdiction of State food safety programs.
						(f)Discretion of
			 the Administrator To prosecuteNothing in this Act requires the
			 Administrator to report for prosecution, or for the commencement of an action,
			 the violation of the food safety law in a case in which the Administrator finds
			 that the public interest will be adequately served by the assessment of a civil
			 penalty under this section.
				(g)Remedies not
			 exclusiveThe remedies provided in this section are in addition
			 to, and not exclusive of, other remedies that may be available.
				406.PresumptionIn any action to enforce the requirements of
			 the food safety law, the connection with interstate commerce required for
			 jurisdiction shall be presumed to exist.
			407.Whistleblower
			 protection
				(a)In
			 general
					(1)ProhibitionNo
			 Federal employee, employee of a Federal contractor or subcontractor, or covered
			 individual may be discharged, demoted, suspended, threatened, harassed, or in
			 any other manner discriminated against, because of any lawful act done by the
			 employee or covered individual to—
						(A)provide
			 information, cause information to be provided, or otherwise assist in an
			 investigation regarding any conduct that the covered individual reasonably
			 believes constitutes a violation of any law, rule, or regulation, or that the
			 covered individual reasonably believes constitutes a threat to the public
			 health, when the information or assistance is provided to, or the investigation
			 is conducted by—
							(i)a
			 Federal regulatory or law enforcement agency;
							(ii)a
			 Member or committee of Congress; or
							(iii)a
			 person with supervisory authority over the covered individual (or such other
			 individual who has the authority to investigate, discover, or terminate
			 misconduct);
							(B)file, cause to be
			 filed, testify, participate in, or otherwise assist in a proceeding or action
			 filed or about to be filed relating to a violation of any law, rule, or
			 regulation; or
						(C)refuse to violate
			 or assist in the violation of any law, rule, or regulation.
						(2)DefinitionFor
			 the purposes of this section, the term covered individual means an
			 individual who is an employee of—
						(A)a food
			 establishment;
						(B)a food production
			 facility;
						(C)a
			 restaurant;
						(D)a retail food
			 establishment other than a restaurant;
						(E)a nonprofit food
			 establishment in which food is prepared for or served directly to the
			 consumer;
						(F)a fishing vessel;
			 or
						(G)an agent of any of
			 the above.
						(b)Enforcement
			 action
					(1)In
			 generalA covered individual who alleges discharge or other
			 discrimination by any person in violation of subsection (a) may seek relief
			 under subsection (c) by filing a complaint with the Secretary of Labor. If the
			 Secretary of Labor has not issued a final decision within 180 days after the
			 date on which the complaint is filed and there is no showing that such delay is
			 due to the bad faith of the claimant, the claimant may bring an action at law
			 or equity for de novo review in the appropriate district court of the United
			 States, which shall have jurisdiction over such an action without regard to the
			 amount in controversy.
					(2)Procedure
						(A)In
			 generalAn action under paragraph (1) shall be governed under the
			 rules and procedures set forth in section 42121(b) of title 49, United States
			 Code.
						(B)ExceptionNotification
			 under section 42121(b)(1) of title 49, United States Code, shall be made to the
			 person named in the complaint and to the person’s employer.
						(C)Burdens of
			 proofAn action brought under paragraph (1) shall be governed by
			 the legal burdens of proof set for in section 42121(b) of title 49, United
			 States Code.
						(D)Statute of
			 limitationsAn action under paragraph (1) shall be commenced not
			 later than 90 days after the date on which the violation occurs.
						(c)Remedies
					(1)In
			 generalA covered individual prevailing in any action under
			 subsection (b)(1) shall be entitled to all relief necessary to make the covered
			 individual whole.
					(2)Compensatory
			 damagesRelief for any action described in paragraph (1) shall
			 include—
						(A)reinstatement with
			 the same seniority status that the covered individual would have had, but for
			 the discrimination;
						(B)the amount of any
			 backpay, with interest; and
						(C)compensation for
			 any special damages sustained as a result of the discrimination, including
			 litigation costs, expert witness fees, and reasonable attorney’s fees.
						(d)Rights retained
			 by the covered individualNothing in this section shall be
			 construed to diminish the rights, privileges, or remedies of any covered
			 individual under any Federal or State law, or under any collective bargaining
			 agreement.
				408.Administration
			 and enforcement
				(a)In
			 generalFor the efficient administration and enforcement of the
			 food safety law, the provisions (including provisions relating to penalties) of
			 sections 6, 8, 9, and 10 of the Federal Trade Commission Act (15 U.S.C. 46, 48,
			 49, and 50) (except subsections (c) through (h) of section 6 of that Act),
			 relating to the jurisdiction, powers, and duties of the Federal Trade
			 Commission and the Attorney General to administer and enforce that Act, and to
			 the rights and duties of persons with respect to whom the powers are exercised,
			 shall apply to the jurisdiction, powers, and duties of the Administrator and
			 the Attorney General in administering and enforcing the provisions of the food
			 safety law and to the rights and duties of persons with respect to whom the
			 powers are exercised, respectively.
				(b)Inquiries and
			 actions
					(1)In
			 generalThe Administrator, in person or by such agents as the
			 Administrator may designate, may prosecute any inquiry necessary to carry out
			 the duties of the Administrator under the food safety law in any part of the
			 United States.
					(2)PowersThe
			 powers conferred by sections 9 and 10 of the Federal Trade Commission Act (15
			 U.S.C. 49 and 50) on the United States district courts may be exercised for the
			 purposes of this chapter by any United States district court of competent
			 jurisdiction.
					409.Citizen civil
			 actions
				(a)Civil
			 actionsA person may commence a civil action against—
					(1)a
			 person that violates a regulation (including a regulation establishing a
			 performance standard), order, or other action of the Administrator to ensure
			 the safety of food; or
					(2)the Administrator
			 (in his or her capacity as the Administrator), if the Administrator fails to
			 perform an act or duty to ensure the safety of food that is not discretionary
			 under the food safety law.
					(b)CourtIn an action commenced under this
			 section:
					(1)In
			 generalThe action shall be commenced—
						(A)in the case of a
			 civil action against a person, the United States district court for the
			 district in which the defendant resides, is found, or has an agent; and
						(B)in the case of a
			 civil action against the Administrator, any United States district
			 court.
						(2)JurisdictionThe
			 court shall have jurisdiction, without regard to the amount in controversy, or
			 the citizenship of the parties, to enforce a regulation (including a regulation
			 establishing a performance standard), order, or other action of the
			 Administrator, or to order the Administrator to perform the act or duty.
					(3)DamagesThe
			 court may—
						(A)award damages, in
			 the amount of damages actually sustained; and
						(B)if the court
			 determines it to be in the interest of justice, award the plaintiff the costs
			 of suit, including reasonable attorney’s fees, reasonable expert witness fees,
			 and penalties.
						(c)Remedies not
			 exclusiveThe remedies provided for in this section shall be in
			 addition to, and not exclusive of, other remedies that may be available.
				VIMPLEMENTATION
			501.Reorganization
			 plan
				(a)Submission of
			 planNot later than 180 days after the enactment of this Act, the
			 President shall transmit to the appropriate congressional committees a
			 reorganization plan regarding the following:
					(1)The transfer of
			 agencies, personnel, assets, and obligations to the Administration pursuant to
			 this Act.
					(2)Any consolidation,
			 reorganization, or streamlining of agencies transferred to the Administration
			 pursuant to this Act.
					(b)Plan
			 elementsThe plan transmitted under subsection (a) shall contain,
			 consistent with this Act, such elements as the President determines
			 appropriate, including the following:
					(1)The timetable for
			 transfer and identification of any functions of agencies designated to be
			 transferred to the Administration pursuant to this Act that will not be
			 transferred promptly to the Administration under the plan.
					(2)Specification of
			 the steps to be taken by the Administrator to organize the Administration,
			 including the delegation or assignment of functions transferred to the
			 Administration among the officers of the Administration in order to permit the
			 Administration to carry out the functions transferred under the plan.
					(3)Specification of
			 the funds available to each agency that will be transferred to the
			 Administration as a result of transfers under the plan.
					(4)Specification of
			 the proposed allocations within the Administration of unexpended funds
			 transferred in connection with transfers under the plan.
					(5)Specification of
			 any proposed disposition of property, facilities, contracts, records, and other
			 assets and obligations of agencies transferred under the plan.
					(6)Specification of
			 the proposed allocations within the Administration of the functions of the
			 agencies and subdivisions that are not related directly to ensuring the safety
			 of food.
					(c)Modification of
			 planThe President may, on the basis of consultations with the
			 appropriate congressional committees, modify or revise any part of the plan
			 until that part of the plan becomes effective in accordance with subsection
			 (d).
				(d)Effective
			 date
					(1)In
			 generalThe reorganization plan described in this section,
			 including any modifications or revisions of the plan under subsection (c),
			 shall become effective for an agency on the earlier of—
						(A)the date specified
			 in the plan (or the plan as modified pursuant to subsection (c)), except that
			 such date may not be earlier than 90 days after the date the President has
			 transmitted the reorganization plan to the appropriate congressional committees
			 pursuant to subsection (a); or
						(B)the end of the
			 12-month period beginning on the date of the enactment of this Act.
						(2)Statutory
			 constructionNothing in this subsection may be construed to
			 require the transfer of functions, personnel, records, balances of
			 appropriations, or other assets of an agency on a single date.
					(3)Supersedes
			 existing lawParagraph (1) shall apply notwithstanding section
			 905(b) of title 5, United States Code.
					502.Transitional
			 authorities
				(a)Provision of
			 assistance by officialsUntil the transfer of an agency to the
			 Administration, any official having authority over or function relating to the
			 agency immediately before the date of the enactment of this Act shall provide
			 the Administrator such assistance, including the use of personnel and assets,
			 as the Administrator may request in preparing for the transfer and integration
			 of the agency to the Administration.
				(b)Services and
			 personnelDuring the transition period, upon the request of the
			 Administrator, the head of any executive agency may provide services or detail
			 personnel to assist with the transition.
				(c)Acting
			 officials
					(1)In
			 generalDuring the transition period, pending the advice and
			 consent of the Senate to the appointment of an officer required by this Act to
			 be appointed by and with such advice and consent, the President may designate
			 any officer whose appointment was required to be made by and with such advice
			 and consent and who was such an officer immediately before the date of the
			 enactment of this Act (and who continues to be in office) or immediately before
			 such designation, to act in such office until the same is filled as provided in
			 this Act.
					(2)CompensationWhile
			 acting pursuant to paragraph (1), such officers shall receive compensation at
			 the higher of—
						(A)the rates provided
			 by this Act for the respective offices in which they act; or
						(B)the rates provided
			 for the offices held at the time of designation.
						(3)LimitationNothing
			 in this Act shall be construed to require the advice and consent of the Senate
			 to the appointment by the President to a position in the Administration of any
			 officer whose agency is transferred to the Administration pursuant to this Act
			 and whose duties following such transfer are germane to those performed before
			 such transfer.
					(d)Transfer of
			 personnel, assets, obligations, and function
					(1)In
			 generalConsistent with section 1531 of title 31, United States
			 Code, the personnel, assets, liabilities, contracts, property, records, and
			 unexpended balances of appropriations, authorizations, allocations, and other
			 funds that relate to the functions transferred under subsection (a) from a
			 Federal agency shall be transferred to the Administration.
					(2)Unexpended
			 fundsUnexpended funds transferred under this subsection shall be
			 used by the Administration only for the purposes for which the funds were
			 originally authorized and appropriated.
					503.Savings
			 provisions
				(a)Completed
			 administrative actionsThe enactment of this Act or the transfer
			 of functions under this Act shall not affect any order, determination, rule,
			 regulation, tolerance, guidance, permit, personnel action, agreement, grant,
			 contract, certificate, license, registration, user fees, privilege, or other
			 administrative action issued, made, granted, or otherwise in effect or final
			 with respect to that agency on the day before the transfer date with respect to
			 the transferred functions.
				(b)Pending
			 proceedingsSubject to the authority of the Administrator under
			 this Act—
					(1)pending proceedings
			 in an agency, including notices of proposed rulemaking, and applications for
			 licenses, permits, certificates, grants, and financial assistance, shall
			 continue notwithstanding the enactment of this Act or the transfer of the
			 agency to the Administration, unless discontinued or modified under the same
			 terms and conditions and to the same extent that such discontinuance or
			 modification could have occurred if such enactment or transfer had not
			 occurred; and
					(2)orders issued in
			 such proceedings, and appeals therefrom, and payments made pursuant to such
			 orders, shall issue in the same manner on the same terms as if this Act had not
			 been enacted or the agency had not been transferred, and any such order shall
			 continue in effect until amended, modified, superseded, terminated, set aside,
			 or revoked by an officer of the United States or a court of competent
			 jurisdiction, or by operation of law.
					(c)Pending civil
			 actionsSubject to the authority of the Administrator under this
			 Act, any civil action commenced with regard to that agency pending before that
			 agency on the day before the transfer date with respect to the transferred
			 functions shall continue notwithstanding the enactment of this Act or the
			 transfer of an agency to the Administration.
				(d)References
					(1)In
			 generalAfter the transfer of functions from a Federal agency
			 under this Act, any reference in any other Federal law, Executive order, rule,
			 regulation, directive, document, or other material to that Federal agency or
			 the head of that agency in connection with the administration or enforcement of
			 the food safety law shall be deemed to be a reference to the Administration or
			 the Administrator, respectively.
					(2)Statutory
			 reporting requirementsStatutory reporting requirements that
			 applied in relation to such an agency immediately before the date of the
			 enactment of this Act shall continue to apply following such transfer if they
			 refer to the agency by name.
					504.Conforming
			 amendments
				(a)Executive
			 scheduleSection 5313 of title 5, United States Code, is amended
			 by inserting at the end the following new item: Administrator of Food
			 Safety..
				505.Additional
			 technical and conforming amendmentsNot later than 60 days after the submission
			 of the reorganization plan under section 501, the President shall prepare and
			 submit proposed legislation to Congress containing necessary and appropriate
			 technical and conforming amendments to the Acts listed in section 3(15) of this
			 Act to reflect the changes made by this Act.
			506.RegulationsThe Administrator may promulgate such
			 regulations as the Administrator determines are necessary or appropriate to
			 perform the duties of the Administrator.
			507.Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as are necessary to carry out this
			 Act.
			508.Limitation on
			 authorization of appropriationsFor the fiscal year that includes the date
			 of the enactment of this Act, the amount authorized to be appropriated to carry
			 out this Act shall not exceed—
				(1)the amount
			 appropriated for that fiscal year for the Federal agencies identified in
			 section 102(b) for the purpose of administering or enforcing the food safety
			 law; or
				(2)the amount
			 appropriated for those agencies for that purpose for the preceding fiscal year,
			 if, as of the date of the enactment of this Act, appropriations for those
			 agencies for the fiscal year that includes such date have not yet been
			 made.
				
